Citation Nr: 0531547	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-17 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for anterior cruciate ligament insufficiency, 
chondromalacia of patella of the right knee.

2.  Entitlement to an increased disability rating in excess 
of 30 percent for right knee arthritis.  

3.  Entitlement to a temporary total evaluation because of 
treatment for a service-connected condition requiring 
convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 1999, April 2000,  October 
2000, and April 2005 rating decisions of  the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In September 2002, the Board remanded the matters for 
additional evidentiary development.  In February 2004, the 
Board remanded the matters for additional evidentiary and 
procedural development.

In February 2003, the veteran presented testimony at a 
regional office hearing.  In July 2003, the veteran presented 
testimony at a hearing before the undersigned Veterans Law 
Judge at the RO.

As to the issue of entitlement to a temporary total 
evaluation because of treatment for a service-connected 
condition requiring convalescence, the Board notes that the 
April 2005 supplemental statement of the case referred to 
entitlement due to the veteran's right knee surgery; however, 
the October 2000 rating decision, the November 2000 notice of 
disagreement, the October 2002 supplemental statement of the 
case, and the November 2002 VA Form 9, all referred to 
entitlement based on the veteran's hand surgery, specifically 
the right stellate ganglion block performed in June 2000.  

The Board notes that at the July 2003 Board hearing, the 
veteran's representative indicated the veteran was raising 
claims of entitlement to service connection for arthritis in 
his right hand as secondary to the service-connected right 
index finger disability; service connection for a left knee 
disability as secondary to the service-connected right knee 
disability; and service connection for a low back disability, 
to include as secondary to the service-connected right knee 
disability.  In November 2003, these issues were referred to 
the RO for consideration.  There is no indication in the 
claims folder that these matters have been adjudicated.  
Accordingly, these issue are again referred to the RO for any 
appropriate action. 


FINDINGS OF FACT

1.  The anterior cruciate ligament insufficiency, 
chondromalacia of patella of the right knee is manifested by 
mild medial laxity, also characterized as a slight medial 
rock.

2.  Arthritis of the right knee is currently manifested by 
pain, tenderness, swelling, locking, clicking and popping.   
Range of motion, at its worst, has been measured at 80 
degrees of flexion and 25 degrees of extension.  No 
additional limitation of motion due to pain has been 
documented.

3.  Following the June 2000 right stellate ganglion block, 
the veteran did not require at least a one-month period of 
convalescence, nor were severe postoperative residuals shown.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 10 percent for anterior cruciate ligament insufficiency, 
chondromalacia of patella of the right knee is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.68, 
4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for an evaluation in excess of 30 percent 
for right knee arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 
4.68, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2005).

3.  The criteria for a temporary total evaluation under 38 
C.F.R. § 4.30 have not been met.  38 C.F.R. § 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a February 2004 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete his claims.  38 U.S.C.A. § 5103(a);   38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter provided the substantive standard to 
validate those types of claims.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letter instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in February 1996, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in February 2004.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; and VA 
examination reports dated in December 1998, March 2001, and 
January 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Factual Background

1. Right Knee

In December 1998, the veteran presented for a VA examination.  
The veteran's subjective complaints include pain, numbness, 
locking, and swelling in the right knee.  At that time, the 
veteran walked with a limp and wore a brace.  The examiner 
noted that the veteran had hyperesthesia in the right knee 
medially and experienced difficulties walking.  Range of 
motion was from 0 to 140 degrees, with complaints of pain on 
motion.  The veteran had a positive patella grind test as 
well as tenderness to palpation of the patellofemoral joint.  
He also had a 2+ Lachman's and anterior drawer sign.  The 
veteran exhibited mild medial laxity.  The examiner's 
impression was chronic anterior cruciate ligament 
insufficiency and medial collateral insufficiency secondary 
to injury, chondromalacia of patella of the right knee.  X-
rays of the right knee revealed a normal right knee; the 
osseous structures were intact without evidence of fracture 
or other acute bone injury.  Although the examiner noted pain 
on motion, there was no evidence of weakness and he noted 
that any additional limitation of motion could not be 
determined with any degree of medical certainty.   

In April 1999, the veteran presented for VA treatment with 
complaints of right knee pain.  The examiner noted that the 
veteran's tenderness to palpation was extreme and exaggerated 
and almost unbelievable.  He further commented that he was at 
a loss to find anything abnormal during the examination other 
than the veteran's subjective responses.  The examiner 
further explained that the x-rays were identical to those 
taken in 1998, which was incompatible with any occult or 
clinically significant ligamentous instability.  

In December 1999, the veteran complained of swelling and 
giving out of the right knee.  Upon examination, there was no 
effusion; however, there was tenderness to palpation over the 
medial retinaculum and medial joint line.  The veteran also 
exhibited 1+ Lachman's and valgus instability at 30 degrees.  
X-rays were within normal limits.  In May 2000, the veteran 
underwent a right knee arthroscopy.  

In March 2001, the veteran reported for an additional VA 
examination.  Range of motion was from 0 to 125 degrees, with 
pain and guarding.  He exhibited significant joint line 
tenderness and had a positive patellar grind test.  Lachman 
and anterior drawer sign were negative, although he was 
demonstrating guarding.  The veteran was diagnosed as having 
ACL and medial collateral insufficiency, chondromalacia 
patella, status post arthroscopy of the right knee.  Although 
the examiner noted pain on motion, he noted that any 
additional limitation of motion could not be determined with 
any degree of medical certainty.   A February 2001 x-ray 
revealed no bony abnormalities; there were medial collateral 
ligament calcifications.  

In February 2003, the veteran presented testimony at a 
regional office hearing.  His subjective complaints included, 
constant pain, swelling, inability to stand for long periods 
of time.  He rated his right knee pain as a nine out of ten.  
He also stated that he worse a knee brace on a daily basis.  
In July 2003, the veteran presented testimony at a Travel 
Board hearing.  The veteran rated his knee pain as a ten.  He 
stated that his knee interferes with his employment and other 
activities.  

In April 2004, the veteran presented for two VA examinations.  
In one examination, the knee and patella appeared to be 
stable, and there was no swelling or crepitance.  The veteran 
was not quite one-fourth medial knee joint laxity and had a 
negative drawer sign.  He had normal range of motion, and his 
motion was the same actively, passively, repetitively, and 
against resistance.  The examiner noted that the fact that 
the veteran was 28 years post knee injury and still exhibited 
normal plain film indicated that at most he had a knee 
strain.  The veteran was diagnosed as having a right knee 
strain.

In his second examination, flexion was to 135 degrees.  There 
was a medial/lateral rock to the knee.  There was moderate 
crepitation  of the patella associated with pain and 
tenderness of the facets.  There was also tenderness over the 
medial and lateral joint line.  X-rays of the right knee was 
again normal.  The veteran was diagnosed as having 
chondromalacia of the patella, postoperative arthroscopic 
surgery, right knee, for internal derangement.  

In August 2004, notes from the rehab medicine clinic 
documented that the knees appeared symmetrical, and there was 
no erythema, effusions or skin lesions.  There was also no 
laxity.  Range of motion on active extension was to 25 
degrees and passively to 15 degrees.  Range of motion on 
active flexion was to 80 degrees.  

In January 2005, the veteran presented for an additional VA 
examination.   Subjective complaints included constant pain 
and giving away of the knee, swelling, locking, clicking, and 
popping.  He also alleged that he experienced weakness, 
fatigue, and lack of endurance.  Range of motion was from 0 
to 130 degrees, with pain.  There was marked crepitation of 
the patella, with pain and tenderness of facets.  There was a 
slight medial rock to the knee; the other ligaments of the 
knee were stable.  There was tenderness over the medial 
collateral ligament.  McMurray's test was negative.  X-rays 
of the right knee revealed mild degenerative changes by bony 
spur adjacent to the medial femoral condyle.  The veteran was 
diagnosed as having severe chondromalacia, right patella; and 
mild osteoarthritis, right knee.  

In April 2005, the RO granted service connection for 
arthritis of the right knee, effective August 9, 2004. 

2.  Right Hand

In June 2000, the veteran was referred to the anesthesia pain 
clinic for consideration of a stellate ganglion block.  He 
had persistent pain over the right wrist, dorsal aspect, 
between the thumb and index fingers.  The veteran was 
assessed with a right complex regional pain syndrome.  
Consequently, he underwent a right stellate ganglion block.  
The veteran tolerated the procedure well and no complications 
were noted.  Before his release, he was observed for 30 
minutes at the clinic.  Post-ganglion block VA treatment 
records did not document an exacerbation of the veteran's 
right hand disability or any severe postoperative residuals.

In March 2001, the veteran reported for a VA examination.  On 
limited neurological examination, there was some mild 
swelling over the dorsum of the right hand, around the first 
metacarpal and proximal phalangeal joint.  The strength in 
both the hands appeared to be full and equal and the deep 
tendon reflexes were symmetrical.  Sensory examination for 
primary modalities revealed a slight degree of hyperpathia to 
pinprick in the radial snuffbox.  The examiner noted that he 
did not see any of the clinical hallmarks of reflex sympathy 
dystrophy, as in trophic changes of the skin, hair or nails, 
temperature abnormalities, sweating abnormalities or 
exquisite sensitivity.  

In November 2002, on his VA Form 9, the veteran submitted 
that after his surgery he required physical therapy which 
necessitated the usage of all of his sick leave.  He also 
noted and that he had had to return to the hospital for 
treatment for right hand pain. 



Analysis

I. Right Knee

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The RO has evaluated the veteran's service-connected right 
knee disability under two separate rating criteria.  The 
veteran's service-connected anterior cruciate ligament 
insufficiency, chondromalacia of patella of the right knee is 
rated as 10 percent disabling under Diagnostic Code 5257, 
pertaining to other impairment of the knee.  The veteran's 
right knee traumatic arthritis is rated as 30 percent 
disabling under Diagnostic Code 5010, pertaining to traumatic 
arthritis. 

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has limited motion and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2005 (September 
17, 2005).

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc.).  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.   Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.  

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

The Board will initially address whether the veteran is 
entitled to a rating in excess of 10 percent for his service-
connected arthritis of the right knee.  The veteran's right 
knee arthritis is rated as 30 percent disabling due to 
limitation of extension under Diagnostic Code 5261.

In an effort to determine whether a higher evaluation may be 
assigned to the right knee arthritis, the Board has 
considered rating criteria based on limitation of motion and 
knee disabilities found in Diagnostic Codes 5260 and 5261, 
also under 38 C.F.R. § 4.71.  The Board notes that 38 C.F.R. 
§§ 4.40 and 4.45 require the Board to consider a veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  Thus, in 
accordance therewith, and in accordance with 38 C.F.R. § 
4.59, which requires consideration of painful motion with any 
form of arthritis, the veteran's reports of pain have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.  Unfortunately, the 
evidence does not support the assignment of a rating in 
excess of 30 percent based on limited and painful motion.

Throughout the pendency of this appeal, the veteran has 
submitted to several VA examinations.  The Board notes that 
all of the veteran's VA examinations, dated in December 1998, 
March 2001, April 2004, and January 2005, documented 
essentially normal range of motion.  The March 2001 
examination noted the greatest amount of limitation of 
motion, wherein flexion was limited to 125 degrees.  None of 
the aforementioned examinations documented any limitation of 
extension.  Additionally, none of the examiners were able to 
document any additional limitation of motion with any degree 
of medical certainty.  However, one VA treatment, from August 
2004, from the rehab medicine clinic noted that right knee 
extension was limited to 25 degrees.  Based on such evidence, 
the Board finds that, the veteran's right knee extension is 
limited, at worst, to 25 degrees when considering functional 
loss due to complaints of pain.  The evidence supports a 
conclusion that the loss of motion in the right knee most 
nearly approximates the criteria for a 30 percent rating 
under Diagnostic Code 5261, when given consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204 (1995).  

Regarding limitation of flexion, the Board notes that, at 
worst, the veteran's right knee flexion was limited by pain 
and fatigability to 80 degrees.  This is still considerably 
greater than the criteria necessary for a compensable rating.  
Thus, the veteran is not entitled to a separate rating due to 
loss of flexion.  38 C.F.R. § 4.71a, DC 5260.

As to the veteran's service-connected right knee lateral 
instability, a 10 percent disability rating is currently 
assigned under 38 C.F.R. § 4.71a, DC 5257.  A 10 percent 
rating contemplates slight impairment due to recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate impairment of the knee.  The December 
1998, March 2001, April 2004, and January 2005 examinations 
have consistently noted and characterized the veteran's 
laxity as mild.  Accordingly, a rating in excess of 10 
percent is not warranted.

In summary, the Board finds that the currently assigned 
evaluation of 10 percent assigned under Diagnostic Code 5257 
for anterior cruciate ligament insufficiency, chondromalacia 
of patella of the right knee and the separate 30 percent 
rating for right knee arthritis properly reflect the 
veteran's right knee disability picture.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his right knee 
disabilities.  There is no indication that his right knee 
disabilities, in and of itself, are productive of marked 
interference with employment, necessitate frequent 
hospitalization, or that the manifestations associated with 
these disabilities are unusual or exceptional.  Thus, 
referral for consideration of extraschedular rating is not 
warranted.

2.  Right Hand

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge, if 
the hospital treatment of a service-connected disability 
resulted in:  (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more (the wrist is considered a major joint, 
pursuant to 38 C.F.R. § 4.45), application of a body cast, or 
the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2005).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, 
citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 
1994), defined convalescence as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury."  The Court also defined recovery as "the act of 
regaining or returning toward a normal or healthy state."  
Id., citing Webster's Medical Desk Dictionary 606 (1986).  In 
other words, the purpose of a temporary total evaluation 
pursuant to     38 C.F.R. § 4.30 is to aid the veteran during 
the immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or 
when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation.  The Court has also 
determined that the inability to return to any employment 
indicates a need for continuing convalescence under 38 C.F.R. 
§ 4.30.  Seals v. Brown, 8 Vet. App. 291, 296 (1995).

In this case, the record shows that on June 28, 2000, the 
veteran underwent a right stellate ganglion block.  
Following, the surgery the veteran was observed for 30 
minutes and then released.  The veteran responded well to the 
procedure to complications were noted. The veteran alleges 
that he is entitled to a temporary total evaluation because 
of treatment for a service connected condition requiring 
convalescence under the provisions of 38 C.F.R. § 4.30 
because he had to use all of his sick leave, due to physical 
therapy, and he still receives treatment for his right hand 
disability.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 based on a period of 
convalescence following surgery in June 2000.  The record 
shows that the veteran was admitted on June 28, 2000 and was 
discharged on that same day.

In other words, no medical evidence shows that the veteran's 
surgery in June 2000 required at least one month of 
convalescence, nor did it involve severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of the 
wrist, or the necessity for house confinement.  The veteran 
also failed to submit evidence showing that he was unable to 
work for at least one month.  Although the veteran is capable 
of providing evidence of symptomatology, a layperson is not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995).

In conclusion, the preponderance of the evidence is against 
the veteran's claim of entitlement to a temporary total 
evaluation based on a period of convalescence following 
surgery in June 2000.  The doctrine of reasonable doubt is 
not for application, and the claim remains denied.  See 38 
U.S.C.A. § 5107(b).


ORDER

An increased disability rating in excess of 10 percent for 
anterior cruciate ligament insufficiency, chondromalacia of 
patella of the right knee is denied.

An increased disability rating in excess of 30 percent for 
right knee arthritis is denied.  

A temporary total evaluation because of treatment for a 
service connected condition requiring convalescence is 
denied.

____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


